Citation Nr: 0211025	
Decision Date: 08/14/02    Archive Date: 09/09/02

DOCKET NO.  99-20 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971 and from May 1975 to January 1976.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board issued a decision in January 2001 in which it 
found, inter alia, no new and material evidence to reopen the 
claim for service connection for PTSD.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  Pursuant to a joint motion by the parties, 
in a January 2002 Order, the Court vacated the portion of the 
Board decision that declined to reopen the service connection 
claim for PTSD and remanded the matter to the Board for 
considerations addressed in the joint motion.  The Court 
dismissed the appeal of the remaining issue decided by the 
Board, which was withdrawn by the veteran.  By letter dated 
in March 2002, the Board advised the veteran and his 
representative that he had additional time in which to 
supplement the evidence and argument before the Board on 
appeal.  The July 2002 response from the veteran's 
representative is associated with the claims folder.  

The July 2002 submission included a statement from the 
veteran's representative that the veteran did not waive RO 
adjudication of the attached medical opinion.  The Board 
notes that 38 C.F.R. § 20.1304 (2001) provides that any 
additional pertinent evidence received by the Board on appeal 
must be referred to the RO for initial consideration unless 
the veteran waives that procedural right.  However, VA 
recently amended that regulation, effective for appeals 
pending on February 22, 2002, to allow the Board to consider 
additional evidence without referral to the RO and without 
obtaining a waiver from the veteran.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002).  There is no mechanism in VA law or 
regulation whereby the veteran can demand RO consideration of 
new evidence under these circumstances.  Accordingly, the 
Board will proceed to evaluate the veteran's claim, with 
consideration of the recently submitted evidence, as 
appropriate.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO mailed notice of its August 1994 denial of service 
connection for PTSD to the veteran's last known address of 
record.  It was returned as undeliverable, addressee unknown.  

3.  Evidence received since the August 1994 rating decision 
bears directly and substantially on the matter at issue and 
is so significant that it must be considered with all the 
evidence of record to ensure fair adjudication of the claim.  


CONCLUSIONS OF LAW

1.  The August 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).

2.  New and material evidence has been received since the 
August 1994 rating decision to reopen the claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of the January 1999 rating decision, March 1999 statement 
of the case, and April 1999 supplemental statement of the 
case, the RO provided the veteran and his representative with 
the applicable law and regulations and gave notice as to the 
kind of evidence needed to substantiate his claim.  In 
addition, letters to the veteran dated in October 1998 and 
March 1999 explained that the RO would secure VA and service 
records, if identified, and private records when authorized 
by the veteran.  The Board is satisfied that all appropriate 
notice has been afforded the veteran.  

With respect to the duty to assist, the record contains VA 
medical records and evidence submitted by the veteran.  
Review of the claims folder finds sufficient evidence for 
adjudication of the appeal currently before the Board.  The 
Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, those specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  66 Fed. Reg. at 45,620.  Because the instant appeal is 
based on claim filed before that date, the amended 
regulations are not for application.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran submitted his original claim for service 
connection for PTSD in May 1994.  The address provided on the 
claim form was [redacted].  In July 1994, the RO 
sent the veteran a letter requesting information about his 
alleged in-service stressors.  That letter was returned by 
the U.S. Postal Service (USPS) as undeliverable, with the 
notation that the forwarding order had expired.  VA medical 
records dated from 1991 to 1994 obtained by the RO in July 
1994 showed no address other than [redacted].  
The RO denied service connection for PTSD in an August 1994 
rating decision.  It sent the veteran notice of the decision 
to the [redacted] address.  The letter was returned by 
the USPS as undeliverable, addressee unknown.  The RO also 
sent notice of the decision to the veteran's representative 
at that time.  

In the January 2002 joint motion to the Court, discussed 
above, it is noted that the claims folder reveals other 
addresses for the veteran and suggested that the RO's failure 
to attempt to contact the veteran at one of those addresses 
renders its August 1994 decision non-final.  See 38 U.S.C.A. 
§ 5104; 38 C.F.R. §§ 3.103(b), 19.25; Woods v. Gober, 14 Vet. 
App. 214 (2000). 

There is a presumption of regularity that VA officials 
properly discharge their official duties by mailing a copy of 
a VA decision to the last known address of the appellant and 
the appellant's representative, if any, on the date that the 
decision was issued.  Woods, 14 Vet. App. at 220; Davis v. 
Brown, 7 Vet. App. 298, 300 (1994); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65, mot. for recons. granted, mot. to 
dismiss denied, 2 Vet. App. 307 (1992); Chute v. Derwinski, 1 
Vet. App. 352, 353 (1991).  An appellant may rebut that 
presumption by submitting "clear evidence to the effect that 
VA's "regular" mailing practices are not regular or that 
they were not followed.  Then, the burden then shifts to VA 
to establish that the decision was mailed to the veteran.  
Davis, 7 Vet. App. at 300; Ashley, 2 Vet. App. at 309. 

Generally, it is the veteran's burden to keep VA apprised of 
his whereabouts.  If he does not do so, VA is not obligated 
to "turn up heaven and earth to find him."  Hyson v. Brown, 
5 Vet. App. 262, 265 (1993).  In Hyson, the veteran was sent 
a notice to report for a periodic examination for evaluation 
of his service-connected disability.  When he failed to 
report for the examination, a notice of termination of 
benefits for abandonment of the claim was sent to the same 
address.  That notice was returned as undeliverable because 
the veteran had moved and left no forwarding address. Id. at 
264.  The Court found that, at the time of the 1967 notice 
letters, there were two other addresses in VA files, showing 
the prior 1963 residence and subsequent 1964 residence from 
the address where the notice letters were sent. Id. at 264-
65.  The Court held that, under the peculiar facts of that 
case, the RO had not shown that the 1967 notice letters were 
sent to the veteran's last address of record.  The Court 
stated that, only where a file discloses other possible and 
plausible addresses that an attempt should be made to locate 
him at the alternate known address. Id. at 265.      

In Thompson v. Brown, the Court found that the presumption 
that the Board mailed a copy of its decision to the veteran's 
last known address was rebutted when the veteran claimed not 
to have received the decision, there was evidence that the 
veteran used more than one address during the immediate 
period before the appeal was considered by the Board, but the 
Board did not send notice of its decision to both addresses.  
8 Vet. App. 169, 178-79 (1995), reaffirmed on sua sponte 
reconsid., 9 Vet. App. 173 (1996).  In Woods v. Gober, the 
Court similarly found that the presumption that the RO mailed 
the veteran notice of its February 1985 decision to the last 
known address of record was rebutted when the notice was 
returned as undeliverable.  14 Vet. App. at 220-221.  
Moreover, the Court held that VA had not met its burden of 
affirmatively showing that notice was provided when a January 
1985 record before the RO showed a different current address 
for the veteran. Id. at 221.   

Review of the claims folder reveals that the veteran had at 
least six different addresses in four different states 
following his separation from service in 1971.  The RO mailed 
the August 1994 notice letter to the [redacted] address 
provided by the veteran in his May 1994 claim.  The next most 
recent address shown in the claims folder, [redacted]
[redacted], was used in correspondence between the veteran and VA 
for several years until 1985, nearly 10 years before the May 
1994 claim.  At the time of the August 1994 decision, there 
was no indication that the veteran had attempted to provide a 
new or forwarding address or that there was another recent 
address on file.  Thus, unlike the circumstances in Hyson, 
Thompson, and Woods, at the time the RO mailed the August 
1994 notice of decision, there were no other "possible and 
plausible" addresses for the veteran on file with VA.  The 
Board is satisfied that the RO's attempts to notify the 
veteran of its August 1994 decision meets statutory and 
regulatory requirement.  Accordingly, the Board finds that 
the RO's decision of August 1994 is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

Evidence of record at the time of the August 1994 rating 
decision consists of service medical records, service 
personnel records, the report of the July 1981 VA 
examination, and VA medical records dated from 1991 to 1994.  
The RO denied the claim for service connection because there 
was no diagnosis of PTSD.  

The Board finds that there is new and material evidence to 
reopen the claim for service connection for PTSD.  Evidence 
received since the August 1994 rating decision includes 
additional VA medical records, documents related to the 
veteran's work and earnings history, and a June 2002 
statement from a Vet Center clinical psychologist.  The June 
2002 psychologist statement diagnoses the veteran as having 
PTSD as a result of stressors suffered in service.  Clearly, 
this evidence bears directly and substantially on the matter 
before the Board and is so significant that it must be 
evaluated with all the evidence of record to ensure proper 
adjudication of the claim.  38 C.F.R. § 3.156(a).  Therefore, 
the claim is reopened.  38 U.S.C.A. § 5108.    

Before addressing the merits of the veteran's claim of 
service connection for PTSD, the Board is undertaking 
additional development on the issue pursuant to authority 
granted by 67 Fed. Reg. at 3,104 (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. at 3,105 (to be codified at 38 C.F.R. § 
20.903).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing the issue.


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  To that extent, the 
appeal is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

